Citation Nr: 0628047	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  02-08 623	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for skin disease to 
include xerosis and onychomycosis, involving the hands and 
feet.

3. Entitlement to service connection for residuals of a left 
shoulder injury.

4. Entitlement to service connection for a disabling throat 
condition. 

5. Whether new and material evidence has been presented to 
reopen the claim of service connection for claustrophobia. 

6. Whether new and material evidence has presented to reopen 
the claims of service connection for a left ear disability 
other than hearing loss and for bilateral hearing loss. 

7. Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of a 
right shoulder injury. 



REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

J. Horrigan, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1970 to February 1972 and from October to December 
1973.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of rating decisions in June 2001, denying the 
application to reopen the claim of service connection for 
claustrophobia, and in March 2003, denying the remainder of 
the claims, of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas. 

In November 2002, the veteran appeared at a hearing before a 
Decision Review Officer at the RO. A transcript of the 
hearing is in the claims folder. 

In November 2004, the Board remanded the case for further 
procedural and evidentiary development.  As the requested 
development has been completed, no further action is required 
to comply with the Board's remand directives.  
Stegall v West, 11 Vet. App. 268 (1998).  In the Remand, the 
Board listed separately the claims of service connection for 
xerosis and onychomycosis, involving the hands and feet.  
Since the underlying claim is for a skin disease, variously 
diagnosed, the Board has restyled the claim as Issue 2.  

Although the RO reopened the claims of service connection for 
a left ear disability, bilateral hearing loss, and residuals 
of a right shoulder injury, but not for claustrophobia, where 
service connection has been previously denied, the Board has 
jurisdiction responsibility to consider whether it is proper 
for a claim to be reopened, and what the RO determined in 
this regard is irrelevant.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  For this reason, the Board has styled 
Issues 5 and 6 and 7 to reflect that finality had attached to 
the previous rating decisions, denying the claims. 

The issue of whether new and material evidence has been 
presented to reopen the claim of service connection for 
claustrophobia is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Tinnitus is unrelated to service.  

2. Xerosis and onychomycosis, involving the hands and feet, 
are unrelated to service.

3. There is no medical evidence of residuals of a left 
shoulder injury. 

4. There is no medical evidence of a disabling throat 
condition.  

5. In a rating decision in July 2000, the RO denied the 
veteran's application to reopen the claim of service 
connection for a left ear disability other than hearing loss 
and left ear hearing loss and the claim of service connection 
for right ear hearing loss; after the veteran was notified of 
the adverse determination and of his procedural and appellate 
rights, he did not appeal the rating decision.  



6. The additional evidence presented since rating decision in 
July 2000 is not so significant that it must be considered in 
order to fairly decide the merits of the claims of service 
connection for a left ear disability other than hearing loss 
and for bilateral hearing loss. 

7. In a rating decision in September 2000, the RO denied the 
veteran's application to reopen the claim of service 
connection for residuals of a right shoulder injury; after 
the veteran was notified of the adverse determination and of 
his procedural and appellate rights, he did not appeal the 
rating decision. 

8. The additional evidence presented since the rating 
decision in September 2000 is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim of service connection for residuals of a right shoulder 
injury. 


CONCLUSIONS OF LAW

1. Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002):38 C.F.R. § 3.303 (2005) 

2. A skin disease to include xerosis and onychomycosis, 
involving the hands and feet, was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 
2002):38 C.F.R. § 3.303 (2005).

3. Residuals of a left shoulder injury were not incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 
2002):38 C.F.R. § 3.303 (2005).  

4. A disabling throat condition was not incurred in or 
aggravated by service. 38 U.S.C.A. § 1110 (West 
2002):38 C.F.R. § 3.303 (2005).

5. The rating decision in July 2000 by the RO, denying the 
application to reopen the claim of service connection for a 
left ear disability other than hearing loss and left ear 
hearing loss and the claim of service connection for right 
ear hearing loss, became final.  38 U.S.C.A § 7105(c) (West 
2002); 38 C.F.R. § 3.104(a) (2005). 

6. As the additional evidence presented is not new and 
material evidence, the claim of service connection for a left 
ear disability other than hearing loss and the claim for 
bilateral hearing loss are not reopened. 38 U.S.C.A. §§ 5108, 
(West 2002); 38 C.F.R. § 3.156 (2005).

7. The rating decision in September 2000 by the RO, denying 
the application to reopen the claim of service connection for 
residuals of a right shoulder injury, became final.  38 
U.S.C.A § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2005). 

8. As the additional evidence presented is not new and 
material evidence, the claim of service connection for 
residuals of a right shoulder injury is not reopened. 
38 U.S.C.A. §§ 5108, (West 2002); 38 C.F.R. § 3.156 (2005). 


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159. 

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).



The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

In a new and material evidence claim, the notice must include 
notice of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet.App. 1 (2006). 

The RO provided post-adjudication VCAA notice by letters, 
dated in April 2003 and December 2004.  The notices included 
the type of evidence needed to substantiate the claims to 
reopen, namely, new and material evidence, and the type of 
evidence necessary to establish the underlying claim of 
service connection, that is, evidence of an injury or disease 
or event, causing an injury or disease, during service; 
evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  The notices also included the type of evidence 
needed to substantiate the other claims of service 
connection, namely, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability; and evidence of a relationship between 
the current disability and the injury or disease or event, 
causing an injury or disease, during service.  The veteran 
was informed that VA would obtain service records, VA records 
and records from other Federal agencies, and that he could 
submit private medical records or authorize VA to obtain the 
records on his behalf.  He was asked to submit any evidence 
in his possession that pertained to the claims.  The notices 
included the general provision for the effective date of the 
claims to reopen and of the claims of service connection, 
that is, the date of receipt of the claims. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet.App. 473 (notice of the elements 
of the claim, except for the degree of disability 
assignable); and of Kent v. Nicholson, 20 Vet.App. 1 (2006) 
(elements of a new and material evidence claim).

To the extent that the degree of disability assignable was 
not provided, as the claims are denied, no disability rating 
will be assigned, so there can be no possibility of any 
prejudice to the veteran with respect to any defect in the 
VCAA notice required under Dingess at 19 Vet. App. 473.  As 
for the claim remanded, no determination on the degree of 
disability is assignable unless service connection is granted 
as no such determination of service connection has made, 
there can be no possibility of any prejudice to the veteran 
with respect to any defect in the VCAA notice required under 
Dingess at 19 Vet. App. 473.  

To the extent that the VCAA notices came after the initial 
adjudications, the timing of the notices does not comply with 
the requirement that the notice must precede the 
adjudication.  However the procedural defect was cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claims as he had the opportunity to submit additional 
argument and evidence and to address the issues at a hearing.  
The claims were then readjudicated following the content-
complying notice as evidenced by the supplemental statement 
of the case in April 2006.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No.05-7157 (Fed. 
Cir. Apr. 5, 2006).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran has been 
afforded VA examinations in order to decide the claims.  
As there are no additional records to obtain without the 
veteran's cooperation, no further assistance to the veteran 
in developing the facts pertinent to these claims is required 
to comply with the duty to assist.  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

In order to establish service connection, the facts, as shown 
by the evidence, must demonstrate that a particular disease 
or injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated by 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
 
Continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).  

Generally, service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.

Tinnitus 

The service medical records contain no complaint, finding, or 
history of tinnitus.  After service, tinnitus was first 
documented on VA examination in February 2003, almost 30 
years after service.  Moreover, after a review of the record, 
including the service medical records and the veteran's 
history of exposure to rifle fire and engine room noise 
without hearing protection during service and the noise of 
construction work with hearing protection after service, the 
VA examiner expressed the opinion that the service medical 
records failed to document tinnitus and it was very unlikely 
that the veteran's current tinnitus was related to service 
and there was no basis to relate tinnitus to service. 

Where as here, the determinative issue involves a medical 
diagnosis or a medical opinion regarding causation, competent 
medical evidence is required to support the claim.  The 
veteran as a layperson is not competent to offer an opinion 
as to a medical diagnosis or about medical causation, 
consequently his statements and testimony to the extent that 
he associates his current tinnitus to service does not 
constitute medical evidence.  Grottveit v. Brown, 5 Vet.App. 
91, 93 (1993).  Therefore, the Board must reject the 
veteran's statements and testimony as favorable evidence that 
the current tinnitus is related to service. 

As the Board may consider only independent medical evidence 
to support its finding, as there is no favorable medical 
evidence that current tinnitus is related to service, the 
preponderance of the evidence is against the claim, and the 
benefit-of the- doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b). 

Skin Disease to include Xerosis and Onychomycosis

The service medical records show that the veteran was treated 
on one occasion for a rash on the chest and the left armpit 
that was diagnosed as contact dermatitis.  He was also seen 
on one occasion for a rash on the feet that was treated as 
athlete's foot.  After service, xerosis and onychomycosis, 
involving the hands and feet, was first documented on VA 
examination in February 2003.  After a review of the record, 
including the service medical records with reference to 
"athlete's foot" and contact dermatitis, the VA examiner 
expressed the opinion that in the absence of subsequent 
treatment, following the entries in the service medical 
records, the veteran did not have any significant ongoing or 
limiting skin problems while in service, and the current skin 
conditions, xerosis and onychomycosis, involving the hands 
and feet, were far less likely than not to be related to 
service. 

Where as here, the determinative issue involves a medical 
diagnosis or a medical opinion regarding causation, competent 
medical evidence is required to support the claim.  The 
veteran as a layperson is not competent to offer an opinion 
as to a medical diagnosis or about medical causation, 
consequently his statements and testimony to the extent that 
he associates his current skin conditions to service does not 
constitute medical evidence.  Grottveit v. Brown, 5 Vet.App. 
91, 93 (1993).  Therefore, the Board must reject the 
veteran's statements and testimony as favorable evidence that 
the current skin conditions are related to service. 

As the Board may consider only independent medical evidence 
to support its finding, as there is no favorable medical 
evidence that current skin conditions are related to service, 
the preponderance of the evidence is against the claim, and 
the benefit-of the- doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Residuals of a Left Shoulder Injury

The service medical records show that in April 1971 the 
veteran complained of a sore throat and pain in the left 
shoulder.  The pertinent finding was tonsillitis with tender 
anterior cervical nodes with muscle spasm in the left neck 
muscle.  The service medical records do not contain any 
complaint, finding, or history of a left shoulder injury.  
After service, an X-ray of the left shoulder by VA in 1998 
was normal.  On VA examination in February 2003, the veteran 
stated that he did not have a left shoulder problem.  After a 
review of the record, including the service medical records, 
including the entry in April 1971, the VA examiner found no 
evidence of a current left shoulder disability.  

In the absence of proof of a present left shoulder 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

As the Board may consider only independent medical evidence 
to support its finding, and as there is no favorable medical 
evidence of a current left shoulder disability, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the- doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

Disabling Throat Condition

The service medical records show that in April and June 1971 
the veteran was treated for a sore throat.  The remainder of 
the service medicals contain no complaint, finding, or 
history of a sore throat.  After service, on VA examination 
in February 2003, the veteran complained that he had 
difficulty swallowing.  The pertinent finding was a normal 
throat examination. 

In the absence of proof of a present disabling throat 
condition, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

As the Board may consider only independent medical evidence 
to support its finding, and as there is no favorable medical 
evidence of a current disabling throat condition, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the- doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

New and Material Evidence Claims

An unappealed rating decision is final based on the evidence 
then of record. 38 U.S.C.A. § 7105(c).  New and material 
evidence is required to reopen the claim. 38 U.S.C.A. § 5108.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Except for the application to reopen the claim of service 
connection for claustrophobia, as the applications to reopen 
the other claims of service connection were received in 
November 2002, the current regulatory definition of new and 
material evidence, which was amended in August 2001, applies. 

Under the current version, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2005).



Left Ear Disability other than Hearing Loss and Bilateral 
Hearing Loss

In a rating decision in July 2000, the RO denied the 
veteran's application to reopen the claim of service 
connection for a left ear disability other than hearing loss 
and for left ear hearing loss and the claim of service 
connection for right ear hearing loss.  After the veteran was 
notified of the adverse determination and of his procedural 
and appellate rights, he did not appeal the rating decision 
and the July 2000 rating decision by the RO became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104. 

In the July 2000 rating decision, the RO denied the veteran's 
application to reopen the claim of service connection for 
left ear disability to include left ear hearing loss and the 
claim of service connection for right ear hearing loss 
because the veteran had not submitted any evidence to 
substantiate the claims.  At the time of the July 2000 rating 
decision, the evidence of record consisted solely of the 
service medical records, revealing a notation of a perforated 
left tympanic membrane on separation examination in December 
1973, and normal hearing for VA purposes in each ear. 

The current application to reopen the claims was received in 
November 2002. 

The additional evidence presented since the July 2000 rating 
decision consists of a VA record, dated in September 2000, 
and a report of VA examination in February 2003. 

The VA record in September 2000 discloses that the veteran 
complained of decreased hearing.  This evidence is not new 
and material because by itself or when considered with 
previous evidence of record, that is, the service medical 
records, which showed normal hearing, does not relate to an 
unestablished fact necessary to substantiate the claim, that 
is, evidence of hearing loss during service. 

As for the report of VA examination in February 2003, an 
audiogram revealed bilateral sensorineural hearing loss.  
After a review of the record, including the service medical 
records and the veteran's history of exposure to rifle fire 
and engine room noise without hearing protection during 
service and the noise of construction work with hearing 
protection after service, the VA examiner expressed the 
opinion that the service medical records revealed normal 
hearing by audiometric testing on separation examination and 
it was very unlikely that the veteran's current bilateral 
hearing loss was related to service.  As this evidence 
opposes, rather than supports, the claim to reopen, the 
evidence is not new and material. 

On the issue of left ear disability other than left ear 
hearing loss, the VA examiner referred to the notation of a 
perforated, left tympanic membrane in the service medical 
records; however, there was no evidence of perforated 
tympanic membrane on examination and a tympanotomy revealed 
that the tympanic membrane was intact.  The VA examiner then 
expressed the opinion that as the examination failed to 
reveal any type of pathologic condition for the left tympanic 
membrane, there was no possible relation to service.  As this 
evidence opposes, rather than supports, the claim to reopen, 
the evidence is not new and material.

For these reasons, new and material evidence to reopen the 
claims of service connection for left ear disability other 
than hearing loss and bilateral hearing loss has not been 
presented and the claims are not reopened.

Residuals of a Right Shoulder Injury

In a rating decision in September 2000, the RO denied the 
veteran's application to reopen the claim of service 
connection for residuals of a right shoulder injury.  After 
the veteran was notified of the adverse determination and of 
his procedural and appellate rights, he did not appeal the 
rating decision and the July 2000 rating decision by the RO 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104. 

In the September 2000 rating decision, the RO denied the 
veteran's application to reopen the claim of service 
connection because the veteran had not submitted any evidence 
pertinent to the claim.  At the time of the September 2000 
rating decision, the evidence of record and previously 
considered consisted of the service medical records, which 
revealed that in October 1971 the veteran injured his right 
shoulder, playing football, and an X-ray was negative.  The 
service medical records contained no further complaint or 
finding of a right shoulder problem. 

The current application to reopen the claim was received in 
November 2002. 

The additional evidence presented since the September 2000 
rating decision consists of VA records, dated in 1998 and 
2000, and a report of VA examination in February 2003. 

The VA records disclose that in 1998 the veteran complained 
of right shoulder pain.  In 2000, history included shoulder 
surgery after service.  This evidence is not new and material 
because by itself or when considered with previous evidence 
of record, that is, the service medical records, does not 
relate to an unestablished fact necessary to substantiate the 
claim, that is, continuity of symptomatology as the right 
shoulder symptoms in service were not shown to be chronic and 
a showing of continuity after service is required to support 
the claim.  

On VA examination in February 2003, after a review of the 
record, including the notation of a right shoulder injury in 
service, and the history of right shoulder surgery, following 
an industrial accident after service, the VA examiner 
expressed the opinion that on the current record the evidence 
was insufficient to state whether or not there was a 
relationship between the injury in service and any shoulder 
instability before the industrial accident.  As this evidence 
opposes, rather than supports, the claim to reopen, the 
evidence is not new and material. 

The VA examiner did state that the records of the veteran's 
shoulder surgery would provide a more complete picture.  In 
the remand in November 2004, the Board directed the RO to 
obtain the private medical records, referred to by the VA 
examiner, by asking the veteran to authorize VA to obtain the 
records on his behalf.  In a December 2004, the RO sent the 
veteran a separate notice asking for additional information 
and evidence to support his claims.  In April 2006, the 
veteran responded that he had no further information or 
evidence to substantiate his claim. 

As the veteran has not provided the additional private 
medical records, there is nothing further VA can do without 
his authorization.  Under the circumstances, VA has made a 
reasonable effort to obtain the relevant records and has 
fulfilled its duty to assist the veteran in his attempt to 
reopen a finally decided claim. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159. 

For these reasons, new and material evidence to reopen the 
claim of service connection for residuals of a right shoulder 
injury has not been presented and the claim is not reopened.


ORDER

Service connection for tinnitus is denied.

Service connection for skin disease to include xerosis and 
onychomycosis, involving the hands and feet, is denied.

Service connection for residuals of a left shoulder injury is 
denied.

Service connection for a disabling throat condition is 
denied.  

As new and material evidence has not been presented, the 
claim of service connection for a left ear disbility other 
than hearing loss and the claim of service connection for 
bilateral hearing loss are not reopened.

As new and material evidence has not been presented, the 
claim of service connection for residual of a right shoulder 
injury is not reopened.  


REMAND

In a rating decision in September 1994, the RO denied the 
veteran's application to reopen the claim of service 
connection for claustrophobia because the additional 
evidence, copies of service medical records, were not new and 
material evidence as the service medical records had been 
previously considered in the veteran's original claim of 
service connection, which was denied by the RO in a rating 
decision in January 1978.  At that time, the RO denied the 
claim because there was no evidence of a psychiatric disorder 
after service as no psychiatric disorder was found on VA 
examination in February 1976.  The service medical records 
and the report of VA examination in February 1976 were the 
only relevant evidence of record.  

After the veteran was notified of the adverse determination 
in September 1994 and of his procedural and appellate rights, 
he did not appeal the rating decision, and the September 1994 
rating decision by the RO became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104. 

The current application to reopen the claim was received in 
November 2000. 

In November 2002, the veteran testified that he has been seen 
at the Dallas VA Medical Center for claustrophobia.  As the 
claim was previously denied because there was no post-service 
evidence of claustrophia and as the veteran has identified 
records in the custody of VA that may substantiate the claim 
to reopen, further development is required before deciding 
whether new and material evidence had been presented to 
reopen the claim. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the records since 2000 from the 
VA Medical Center in Dallas, Texas. 

2. After the above development, adjudicate 
the claim, considering whether the 
additional VA records are new and material 
evidence.  If the claim remains denied, 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


